Title: From Thomas Jefferson to Jonathan Williams, 3 January 1808
From: Jefferson, Thomas
To: Williams, Jonathan


                  
                     Sir 
                     
                     Washington Jan. 3. 08.
                  
                  I have duly recieved your circular letter of Nov. 2. with the copy of the Constitution of the United States military Philosophical society & the amendments proposed to it. and in conformity with your request to say in answer whether I assent or dissent, I hereby declare my assent to them. Accept my salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson
                     
                  
               